office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 postn-160021-04 uilc date date third party communication none date of communication not applicable to clifford j gannett manager tax exempt bonds outreach planning and review se t ge teb o from james coffey gibbons branch chief administrative provisions judicial practice branch procedure administration subject computation of arbitrage rebate overpayment eligible for refund this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue does future valuing a rebate payment for purposes of computing rebate overpayment constitute the payment of statutory interest conclusion to answer your inquiry we must provide legal advice on sec_148 and sec_1_148-3 of the income_tax regulations that section of the code and regulations is not within our jurisdiction rather it belongs to cc tege eoeg teb which was unable to provide determinative assistance with respect to your precise question because we cannot answer your question outside of the context of sec_148 we are closing this matter future inquiries involving future valuing rebate payment for purposes of computing rebate overpayment should be routed through cc tege eoeg teb postn-160021-04 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
